DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 12 are objected to because of the following informalities:
Claim 7: “the power semiconductor device” in line 3 lacks antecedent basis.
Claims 1, 12: Please note, the Examiner interprets the term “adapt” as “update” or ”adjust”. Is this a proper interpretation of the claim language?
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is
rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
            Such claim limitation(s) is/are: a computing unit configured to and a measuring unit configured to throughout the claims 12-15.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §101
Claims 1-11, 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1-11,16-17 is/are directed to a method of measuring, estimating, predicting, determining, comparing, adapting, wherein each of these steps involve a mathematical relationship/ formula/ programming/ algorithm/ MODEL. Mathematical relationships have been identified as abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional elements are the limitations of measuring parameters. For the measuring step, the step is merely data gathering that is necessary for the use of the recited judicial exception and is restricted at a high level of generality. Thus, the measuring step in the claim is insignificant extra solution activity. The estimating, predicting, determining, comparing, adapting steps provided by a generic computing device/processor are also an insignificant extra solution for providing data. See MPEP 2106.05(g) selecting a particular data source or type of data to be manipulated. As such, the claim is directed to a judicial exception.
The claims are directed to constructing a subset, thus mathematical manipulations. It appears that claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In other words, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims at issue are of a high level of generality, which amount to nothing significant more than an abstract idea such as mathematical manipulations, which are well-understood, routine and conventional activities previously known. (In re Alice).
It appears that nothing more is shown in the specification and in the dependent claims that would limit the judicial exception to a practical application. Rather, the result appears to be transformation of data. See MPEP2106 (Il). 
(Also, see Response to Arguments section below).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly   pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 1: the preamble of the claim is directed to determining of a characteristic temperature, however, it is not clear from the body of the claim how the characteristic temperature is actually determined. 
Claim 2: what is a first further TSEP model and a second further TSEP model.  Does applicant mean already updated models? How are they obtained? 
Claim 11: it is not clear what applicant means by a cross-coupling power dissipation and a further device. How a cross-coupling power dissipation is determined?
Claim 12: it is not clear what the body of the claim is directed to. It appears that the body of the claim is directed to updating a thermal model or a TSEP model of the electric or electronic device. Is this a proper interpretation of the invention?
The dependent claims are rejected by virtue of their dependency on claims 1, 12.
 Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
With respect to Claim Interpretation: Applicant states that in view of the specification it would be clear how the measuring device and the computing device are operating.
This argument is not persuasive because it appears from the claims that measuring device performs a plurality of measurements, thus, it should comprise a plurality of measuring sensors, not described in the claims, thus,  “Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph”.
With respect to 101 rejections: Please note, according to the disclosure, a model would be interpreted as a model for calculation. The calculation in this case is relatively simple, and that could be carried by a mental process, using formulas/ relationships, possibly, pencil and paper. See MP2106.04(a)(2)(III). Therefore, the rejection identify a mathematical process which is a judicial exception (Prong 1).
MPEP 2106.05(a) states that “Judicial exception along cannot provide the improvement. The improvement can be provided by one or more additional elements and “a claim for a new abstract idea is still an abstract idea”. In this case, the additional elements (characteristic parameters, characteristic temperature) do not impose meaningful limits, since they are merely gathering data for use in the judicial exception.
The addition of general purpose computing device to perform estimating, predicting, comparing, adapting is not sufficient to transform a judicial exception into a patentable invention, because the computing components/ processor components are recited at a high level of generality and perform the basic functions of a computer.
Thus, the 101 rejection of claims 1-17 should remain.
With respect to 112 rejections: 
For claim 1: Preamble: Applicant refers to the specification, however, it is not clear from the claims 1, 12 if the final result is determining a characteristic parameter according to the preamble.  It appears from the final step is that the models are just adjusted according to the comparison. Where is the determined characteristic? 
For claims 1, 2: Applicant refers to the specification to seek for explanations. However, the specification does not state how the further thermal models are obtained. In addition, it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ 1064. 
Specification is also silent so as explain how the measurement unit and the computing unit perform so many measurements and functions by not having additional elements.
For claim 11: the claim language is confusing because it is not clear from the claim what a further device is. How one skilled in the art would determine a cross-coupling of an unknown device? Applicant refers to para [0055] of the specification. However, no term “further device” found in that para and or specification. 

Allowable Subject Matter
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-11 are rejected, see rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        November 15, 2021